Title: From John Adams to James Warren, 6 July 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia June i.e. July 6th. 1775
      Dear Sir
     
     Every Line I receive from you, gives me great Pleasure, and is of vast Use to me in the public Cause. Your Letters were very usefull to me last Fall. Your Character became then known, and much esteemed. The few Letters I have received from you this Time, have increased the Desire of more, and some other Gentlemen who happened to know you, particularly Governor Hopkins and Ward of Rhode Island have confirmed, every Good opinion which had been formed. I must intreat you to omit no Opportunity of Writing and to be as particular as possible.
     Want of frequent Communication and particular Intelligence led us into the unfortunate Arrangement of General Officers, which is likely to do so much Hurt. We never received the most distant Intimation of any Design to new model your Army; and indeed Some of Us, were obliged to give up our own Judgments merely from Respect to What We took to be the Arrangement of our provincial Congress. I have made it my Business ever Since I heard of this Error, to wait upon Gentlemen of the Congress at their Lodgings, and else where to let them into the secret and contrive a Way to get out of the Difficulty, which I hope We shall effect.
     I rejoice to hear of the great military Virtues and Abilities of General Thomas.
     Alass poor Warren! Dulce et decorum est pro Patria mori. Yet I regret his Appointment to such a Command. For God Sake my Friend let us be upon our Guard, against too much Admiration of our greatest Friends. President of the Congress Chairman of the Committee of safety, Major General and Chief surgeon of the Army, was too much for Mortal, and This Accumulation of Admiration upon one Gentleman, which among the Hebrews was called Idolatry, has deprived us forever of the Services of one of our best and ablest Men. We have not a sufficient Number of such Men left to be prodigal of their Lives in future.
     Every Brain is at Work to get Powder and salt Petre. I hope We shall succeed: but We must be very CEconomical of that Article. We must not use large Cannon, if We can possibly avoid it.
     This Letter will go by two fighting Quakers. Mr. Stephen Collins and Mr. John Kaighn. The first is the most hospitable benevolent man alive. He is a Native of Lynn—a Brother of Ezra Collins of Boston,—is rich, and usefull here. The last has been the Instrument of raising a Quaker Company in this City, who behave well, and look beautifully in their Uniforms. My Love, Duty, Respects &c where due, Adieu,
     
      John Adams
     
     
     Secret and confidential, as the Saying is,
     The Congress, is not yet So much alarmed as it ought to be. There are Still hopes, that Ministry and Parliament, will immediately receed, as Soon as they hear of the Battle of Lexington, the Spirit of New York and Phyladelphia, the Permanency of the Union of the Colonies &c. I think they are much deceived and that We shall have nothing but Deceit and Hostility, Fire, Famine, Pestilence and Sword, from Administration and Parliament. Yet the Colonies like all Bodies of Men must and will have their Way and their Honour, and even their Whims.
     These Opinions of Some Colonies which are founded I think in their Wishes and Passions, their Hopes and Fears, rather than in Reason and Evidence will give a whimsical Cast to the Proceedings of this Congress. You will see a Strange Oscilation between Love and Hatred, between War and Peace. Preparations for War, and Negociations for Peace. We must have a Petition to the King, and a delicate Proposal of Negociation &c. This Negociation I dread like Death. But it must be proposed. We cant avoid it. Discord and total Disunion would be the certain Effect of a resolute Refusal to petition and negotiate. My Hopes are that Ministry will be afraid of Negociation as well as We, and therefore refuse it. If they agree to it, We shall have occasion for all our Wit, Vigilence and Virtue to avoid being deceived, wheedled, threatned or bribed out of our Freedom.
     If We Strenuously insist upon our Liberties, as I hope and are pretty sure We shall, however, a Negotiation, if agreed to, will terminate in Nothing. It will effect nothing. We may possibly gain Time and Powder and Arms.
     You will see an Address to the People of G. Britain another to those of Ireland, and another to Jamaica.
     You will also see a Spirited Manifesto. We ought immediately to dissolve all Ministerial Tyrannies, and Custom houses, set up Governments of our own, like that of Connecticutt in all the Colonies, confederate together like an indissoluble Band, for mutual defence and open our Ports to all Nations immediately. This is the system that your Friend has aimed at promoting from first to last; But the Colonies are not yet ripe for it. A Bill of Attainder, &c may soon ripen them.
    